USCA11 Case: 21-10299      Date Filed: 01/13/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10299
                   Non-Argument Calendar
                   ____________________

KAREN C. YEH HO,
                                             Plaintiff-Appellant,
versus
VALENCIA ISLES HOMEOWNERS ASSOCIATION, INC.,
A not for profit Florida Corporation,
CASTLE MANAGEMENT, INC.,
CASTLE MANAGEMENT, LLC,
(Castle Group, Trade Mark) A Florida for Profit Corporation LLC,
DEBRA ROSMARIN,
KENNETH HELLMAN, et al.,
USCA11 Case: 21-10299        Date Filed: 01/13/2022     Page: 2 of 4




2                      Opinion of the Court                21-10299

                                              Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 9:20-cv-81612-RAR
                    ____________________

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR, and
BRANCH, Circuit Judges.
PER CURIAM:
       Karen Yeh-Ho appeals the dismissal without prejudice of her
pro se complaint that Valencia Isles Homeowners Association, In-
corporated, its board members, its management company, and a
real estate broker discriminated against her in violation of the Fair
Housing Act, 42 U.S.C. §§ 3604(b), 3617. We affirm.
        In September 2020, Yeh-Ho filed her complaint. The district
court promptly sent her a two-page order that described her duties
as a pro se litigant, which included responding timely to opponents’
filings and complying with its orders, and that warned of the possi-
bility of sanctions for noncompliance. On November 3, 2020, the
defendants moved jointly to dismiss the complaint.
      On November 18, 2020, the district court sua sponte ordered
Yeh-Ho to “show cause, in writing, why the Motion should not be
granted by default and why [she] failed to file a timely response”
USCA11 Case: 21-10299         Date Filed: 01/13/2022     Page: 3 of 4




21-10299                Opinion of the Court                         3

and warned her that, should she “not comply . . ., [it would] grant
the Motion by default pursuant to Local Rule 7.1(c) without further
notice.” See S.D. Fla. L. R. 7.1(c)(1). On November 24, 2020, Yeh-
Ho filed a notice of a change of address, and the district court
mailed to her new address copies of the scheduling order, the mo-
tion to dismiss, and the order to show cause. On December 9, 2020,
Yeh-Ho filed another notice of a change of address.
       On December 22, 2020, the district court dismissed Yeh-
Ho’s complaint without prejudice. The district court ruled that
Yeh-Ho “not only failed to file a timely Response to Defendants’
Motion to Dismiss, but also failed to cure the default by the dead-
line imposed . . . [in the] Order to Show Cause— despite . . . [its]
explicit warning that the Motion would be granted by default with-
out further notice.” And the district court found that Yeh-Ho had
received the motion to dismiss and order to show cause because
those documents were never “returned as undeliverable.”
        On January 19, 2021, Yeh-Ho filed a notice of supplemental
authority. Yeh-Ho argued that the opinion was “pertinent to” the
defendants’ argument that she “failed to state a claim . . . for viola-
tion of the Fair Housing Act[] under 42 U.S.C. § 3604 . . . on page[]
2” of the motion to dismiss. Three days later, Yeh-Ho filed her no-
tice of appeal.
       The defendants ask us to dismiss Yeh-Ho’s appeal because
the district court docketed her written notice on January 25, 2021,
but her notice was timely filed under the mailbox rule. Yeh-Ho had
“30 days after entry of the . . . order” of dismissal, or until January
USCA11 Case: 21-10299         Date Filed: 01/13/2022      Page: 4 of 4




4                       Opinion of the Court                  21-10299

21, 2021, to file her notice of appeal. See Fed. R. App. P. 4(a)(1)(A).
Yeh-Ho’s written notice was timely because it contained her sworn
statement that, on the final day to file, she had deposited the notice
in the internal mail system of the “Florida Women’s Reception
Center.” See id. R. 4(c)(1)(A)(i). So, we have jurisdiction over this
appeal.
       We review the dismissal of Yeh-Ho’s complaint for abuse of
discretion. See Betty K Agencies v. M/V Monada, 432 F.3d 1333,
1337 (11th Cir. 2005). Under that standard, we will reverse only if
the district court made a clear error of judgment or applied the
wrong legal standard. Rance v. Rocksolid Granit USA, Inc., 583
F.3d 1284, 1286 (11th Cir. 2009).
         The district court did not abuse its discretion. Yeh-Ho failed
timely to respond to the defendants’ motion to dismiss, despite be-
ing ordered to do so. See Dynes v. Army Air Force Exch. Serv., 720
F.2d 1495, 1499 (11th Cir. 1983). And we cannot say that the district
court clearly erred in finding that Yeh-Ho could have responded in
the light of her continued filings and her belated response to the
motion to dismiss. Yeh-Ho blames her tardiness on being “unable
initially to receive mail and . . . [lacking] access to basic suppl[ies]
. . . [and] research” materials, but we will not consider an argument
for relief that Yeh-Ho failed to present to the district court. See
Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).
     We AFFIRM the dismissal without prejudice of Yeh-Ho’s
complaint.